 



Exhibit 10.1
NON-QUALIFIED SHARE OPTION AGREEMENT
UNDER THE
IONA TECHNOLOGIES PLC
2006 SHARE INCENTIVE PLAN

                 
Name of Optionee:
             
 
               
No. of Option Shares:
           
 
               
Option Exercise Price per Share: $
       
 
               
Grant Date:
               
 
               
Expiration Date:
             
 
               

     Pursuant to the IONA Technologies PLC 2006 Share Incentive Plan as amended
through the date hereof (the “Plan”), IONA Technologies PLC (the “Company”)
hereby grants to the Optionee named above an option (the “Share Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of Ordinary Shares, par value €0.0025 per share of the Company (the
“Shares”) specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan. This Share
Option is not intended to be an “incentive stock option” under Section 422 of
the Internal Revenue Code of 1986, as amended.
     1. Exercisability Schedule.
          (a) No portion of this Share Option may be exercised until such
portion shall have become exercisable. Except as set forth below, and subject to
the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, this Share Option shall be
exercisable for                      of the Option Shares on or after the first
anniversary of the grant date set forth in this Agreement and shall be
exercisable for an additional                      of the Option Shares at the
end of each                      day period thereafter.
     Once exercisable, this Share Option shall continue to be exercisable at any
time or times prior to the close of business on the Expiration Date, subject to
the provisions hereof and of the Plan.
     2. Manner of Exercise.
          (a) The Optionee may exercise this Share Option only in the following
manner: from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice. This notice shall specify the number of Option Shares to be
purchased.
     Subject to the Administrator’s prior approval, payment of the purchase
price for the Option Shares may be made by one or more of the following methods:
(i) in cash, by certified or bank check or other instrument acceptable to the
Administrator; (ii) through the delivery (or attestation to the ownership) of
Shares that have been purchased by the Optionee on the open market or that are
beneficially owned by the Optionee and are not then subject to any restrictions
under any Company plan and that otherwise satisfy any holding periods as may be
required by the Administrator, provided, that to the extent required to avoid
variable accounting treatment under FAS 123R or other applicable accounting
rules, such surrendered Shares shall have been owned by the Optionee for at
least six (6) months; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and

 



--------------------------------------------------------------------------------



 



enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or
(iv) any combination of (i), (ii) and (iii) above. Payment instruments will be
received subject to collection.
     The transfer to the Optionee of the Option Shares on the records of the
Company or of the transfer agent will be contingent upon the Company’s receipt
from the Optionee of full payment for the Option Shares, as set forth above and
any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Shares to be purchased pursuant to the
exercise of Share Options under the Plan and any subsequent resale of the Shares
will be in compliance with applicable laws and regulations. In the event the
Optionee chooses to pay the purchase price by previously-owned Shares through
the attestation method, the number of Shares transferred to the Optionee upon
the exercise of the Share Option shall be net of the Shares attested to.
          (b) The Shares purchased upon exercise of this Share Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Shares subject to this Share
Option unless and until this Share Option shall have been exercised pursuant to
the terms hereof, the Company or the transfer agent shall have transferred the
shares to the Optionee, and the Optionee’s name shall have been entered as the
shareholder of record on the books of the Company. Thereupon, the Optionee shall
have full voting, dividend and other ownership rights with respect to such
Shares.
          (c) The minimum number of Shares with respect to which this Share
Option may be exercised at any one time shall be 100 Shares, unless the number
of Shares with respect to which this Share Option is being exercised is the
total number of Shares subject to exercise under this Share Option at the time.
          (d) Notwithstanding any other provision hereof or of the Plan, no
portion of this Share Option shall be exercisable after the Expiration Date
hereof.
     3. Termination of Business Relationship. If the Optionee’s Business
Relationship (as defined below) with the Company or a Subsidiary (as defined in
the Plan) is terminated, the period within which to exercise the Share Option
may be subject to earlier termination as set forth below. For the purposes
hereof, “Business Relationship” shall mean the Optionee’s capacity as an
employee, officer, consultant or other key person of the Company or any of its
Subsidiaries.
          (a) Termination Due to Death. If the Optionee’s Business Relationship
terminates by reason of the Optionee’s death or the Optionee dies within one
(1) month of the termination of the Optionee’s Business Relationship, any
portion of this Share Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of twelve (12) months from the date of
death or until the Expiration Date, if earlier.
          (b) Termination Due to Disability or Retirement. If the Optionee’s
Business Relationship terminates by reason of the Optionee’s disability (as
defined in Section 22(e) of the Code) or retirement, any portion of this Share
Option outstanding and exercisable on such date may thereafter be exercised by
the Optionee for a period of twelve (12) months from the date of termination or
until the Expiration Date, if earlier.

2



--------------------------------------------------------------------------------



 



          (c) Termination for Cause. If the Optionee’s Business Relationship
terminates for Cause, any portion of this Share Option outstanding on such date
shall terminate immediately and be of no further force and effect. For purposes
hereof, “Cause” shall mean a determination by the Company that the Optionee
shall be dismissed as a result of (i) the substantial and continuing failure of
the Optionee, after notice thereof, to render services to the Company or any of
its Subsidiaries in accordance with the terms or requirements of the Optionee’s
Business Relationship; (ii) disloyalty, gross negligence, willful misconduct,
dishonesty or breach of fiduciary duty to the Company or any of its
Subsidiaries; (iii) the commission of an act of embezzlement or fraud;
(iv) deliberate disregard of the rules or policies of the Company or any of its
Subsidiaries which results in direct or indirect loss, damage or injury to the
Company or any of its Subsidiaries; (v) the unauthorized disclosure of any trade
secret or confidential information of the Company or any of its Subsidiaries; or
(vi) the commission of an act which constitutes unfair competition with the
Company or any of its Subsidiaries or which induces any customer or supplier to
breach a contract with the Company or any of its Subsidiaries.
          (d) Other Termination. If the Optionee’s Business Relationship
terminates for any reason other than the Optionee’s death, the Optionee’s
disability or Cause, and unless otherwise determined by the Administrator, any
portion of this Share Option outstanding on such date may be exercised, to the
extent exercisable on the date of termination, for a period of thirty (30) days
from the date of termination or until the Expiration Date, if earlier. Any
portion of this Share Option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.
     The Administrator’s determination of the reason for termination of the
Optionee’s Business Relationship shall be conclusive and binding on the Optionee
and his or her representatives or legatees.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Share Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
     5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
     6. Tax Withholding. The Optionee shall, not later than the date as of which
the value of any Shares or other amounts received hereunder first becomes
includible in the gross income of the Optionee for U.S. Federal income tax
purposes or, if the Optionee is located outside the United States for income tax
purposes in the relevant jurisdiction, pay to the Company or a Subsidiary, or
make arrangements satisfactory to the Administrator regarding payment of, any
U.S. federal, state, or local taxes of any kind or, if the Optionee is located
outside the United States, any income taxes, deductions or levies or other
deductions of any kind applicable in the relevant jurisdiction, required by law
to be withheld by the Company or a Subsidiary with respect to such income. The
Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such amounts from any payment of any kind otherwise due to
the Optionee. The Company’s obligation to deliver evidence of book entry (or
share certificates) to the Optionee is subject to and conditioned on tax
withholding obligations being satisfied by the Optionee. The Optionee may elect
to have the Company’s or a Subsidiary’s minimum required tax withholding
obligation satisfied, in whole or in part, by (a) authorizing the Company or
Subsidiary to withhold from Shares to be issued hereunder a number of Shares
with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the withholding amount due or (b) transferring to the Company
or a Subsidiary a number of Shares owned by the Optionee with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.

3



--------------------------------------------------------------------------------



 



     7. No Obligation to Continue Business Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee’s Business Relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Optionee at any time.
The Share Option shall not form part of the terms and conditions of the Business
Relationship between the Optionee and the Company or any Subsidiary and
consequently, rights and obligations of the Optionee under the terms and
conditions of his Business Relationship with any such company shall not be
affected by his receipt of the Share Option. Accordingly, the Optionee shall
have no right to any compensation arising for the loss of his entitlement (for
any reason whatsoever) with respect to the Share Option as a result of the
termination of his Business Relationship (for any reason whatsoever) whether
such compensation is claimed by way of damages for unfair or wrongful dismissal
or other breach of contract or by way of compensation for loss of office or
otherwise howsoever.
     8. Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
     9. Amendment. Pursuant to Section 15 of the Plan, the Administrator may at
any time amend or cancel any outstanding portion of this Share Option, but no
such action may be taken that adversely affects the Optionee’s rights under this
Agreement without the Optionee’s consent.

            IONA TECHNOLOGIES PLC
      By:           Title:             

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

             
Dated:
           
 
           
 
          Optionee’s Signature
 
           
 
          Optionee’s name and address:
 
           
 
           
 
           
 
           
 
           
 
           

4